Case: 1:06-cr-00134-CDP Doc. #: 761 Filed: 01/06/21 Page: 1 of 2 PageID #: 4644




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

 UNITED STATES OF AMERICA,                             )
                                                       )
      Plaintiff,                                       )
                                                       )
 v.                                                    )   No. 1:06-CR-00134-CDP
                                                       )
 MICHAEL D. MEADOR,                                    )
                                                       )
      Defendant.                                       )


      MOTION FOR EXTENSION OF TIME FOR GOVERNMENT TO RESPOND TO
      DEFENDANT’S SUPPLEMENTAL MOTION FOR COMPASSIONATE RELEASE

         The United States of America, by and through its attorneys, Sayler A. Fleming, United

States Attorney for the Eastern District of Missouri, and Jason S. Dunkel, Assistant United States

Attorney for said District, requests a 21-day extension of time, up to and including January 27,

2021, for the Government to respond to Defendant Meador’s Supplemental Motion for

Compassionate Release (Doc. #757). In support of its request, the Government states as follows:

         1.        Defendant filed his Supplemental Motion on December 7, 2020. The

Government’s deadline to respond is currently January 6, 2020.

         2.        Due to the press of business—including the volume of compassionate release

requests filed in this District— and the holidays that occurred during the original 30-day

response time the Government seeks additional time to prepare its response.

         3.        The volume of material required to be reviewed in preparing a response to this

Supplemental Motion is greater than the volume of material in other cases. Neither Government

attorney who prosecuted this case is still with the U.S. Attorney’s Office. The undersigned has

been newly assigned to this case and is reviewing the voluminous record, including a jury trial



                                                   1
Case: 1:06-cr-00134-CDP Doc. #: 761 Filed: 01/06/21 Page: 2 of 2 PageID #: 4645




and a sentencing hearing with a defense witness, that resulted in the Defendant’s lengthy

sentence. The Government anticipates being able to file a response within the requested 21-day

extension.

       WHEREFORE, the United States respectfully requests a 21-day extension of time to

respond to Defendant’s Supplemental Motion for Compassionate Release, so that the response

may be due on or before January 27, 2020.



                                                     Respectfully submitted,

                                                     SAYLER A. FLEMING
                                                     United States Attorney

                                                     /s/ Jason S. Dunkel
                                                     JASON DUNKEL, #65886(MO)
                                                     Assistant United States Attorney
                                                     111 South Tenth Street, 20th Floor
                                                     Saint Louis, Missouri 63102
                                                     Jason.Dunkel@usdoj.gov
                                                     Telephone: (314) 539-2200

                                CERTIFICATE OF SERVICE

       I hereby certify that on January 6, 2021, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court’s electronic filing system upon all
counsel of record.

                                                     /s/ Jason S. Dunkel
                                                     JASON DUNKEL, #65886(MO)
                                                     Assistant United States Attorney




                                                 2
